-DETAILED ACTION-

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated November 16, 2021 is acknowledged. 
Priority
This application is a 371 of PCT/JP2017/017954 filed on 05/11/2017, claiming foreign priority in Japanese application JP2016-095533 filed on 05/11/2016. 
Claim Status
Claims 1-5 and 8-15 are pending and examined. Claims 1, 8, 13, and 14 were amended. Claims 6 and 7 were cancelled.
Withdrawn Claim Objections
Objections to claims 3, 5, 7, and 11 are withdrawn because claim 7 was cancelled and claims 3, 5, and 11 no longer depend from a rejected claim.  
Withdrawn Claim Rejections - 35 USC § 103
Rejections of claims 1, 2, 4, 8-10, and 12-15 over Akiyoshi (US 2010/0204102 Al, Published August 12, 2010) because independent claims 1 and 13 were amended to limit the variables X2 and X4 to definitions in claim 7, which are not obvious over Akiyoshi. It would not have been obvious to the skilled artisan to modify Akiyoshi in order to arrive at the claimed invention based on the prior art of record. 
Withdrawn Double Patenting Rejections

Claim Objections 
	In claim 13, phrase “R6 represent” is ungrammatical and it should be amended to recite “R6 represents”.
	Claim 14 recites “The method of producing according to Claim 13”. The claim is objected to because the phrase is incomplete since it does not state what is being produced. Ground of objection may be obviated with replacing the phrase “The method of producing the pharmaceutical composition of Claim 13”. Since the claim refers to claim 13, it would have been apparent to the skilled artisan that phrase is missing “the pharmaceutical composition”.   
New Claim Rejections – 35 USC § 112
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the definition of variable X4 was amended by deleting moieties that contain Ra. The claim is indefinite because it continues to recite the definition of Ra. 
	 In claim 13, definitions of variables X2 and X4 were amended by deleting moieties that contain Ra. The claim is indefinite because it continues to recite the definition of Ra. 
a. The claim is indefinite because it continues to recite the definition of Ra. 
	Claims 2-5, 8-12, and 15 are indefinite because the claims depend from and contain indefinite limitations of those claims. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617